United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 19-3644
                         ___________________________

                              United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                    John Allen Urfer

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                           Submitted: September 21, 2020
                             Filed: November 9, 2020
                                   [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       John Allen Urfer’s laptop contained more than one thousand images and almost
three thousand videos of child pornography. He pleaded guilty to one count of receipt
of child pornography in violation of 18 U.S.C. §§ 2252(a)(2), (b)(1) and was sentenced
to 260 months’ imprisonment. After considering the victims’ restitution requests and
their victim impact statements, the district court1 ordered that Urfer pay $24,000 in
restitution, $3,000 to each of the eight victims who sought restitution. Urfer now
challenges four of these awards.

      Federal law requires that restitution be ordered in child pornography cases.
18 U.S.C. § 2259(b)(4)(A) (2012). The district court must direct the defendant to pay
the full “amount of the victim’s general losses” that were proximately caused by the
defendant. United States v. Paroline, 572 U.S. 434, 460 (2014); see also
18 U.S.C. §§ 2259(b)(1), (b)(3). These general losses include costs incurred by the
victim for payment for medical services, therapy, lost income, and attorneys’ fees. 18
U.S.C. § 2259(b)(3) (2012). In Paroline, the Supreme Court set forth certain “rough
guideposts” to help district courts determine the appropriate amount of restitution. 572
U.S. at 460. Restitution orders should not be a “trivial,” “token[,] or nominal amount.”
Id. at 459–60. Although the government must prove the amount of damages by a
preponderance of the evidence, United States v. Adejumo, 848 F.3d 868, 870 (8th Cir.
2017), Congress recently set the minimum reasonable child pornography restitution
amount at $3,000 for future cases. 18 U.S.C. § 2259(b)(2)(B) (2018) (effective Dec.
7, 2018).

      We conclude that the government presented sufficient evidence from which the
district court could find that each of the four victims was entitled to $3,000 in
restitution. Each victim submitted a restitution request declaration prepared by her
attorney, which set forth the victim’s damages. These restitution requests sought
restitution for future psychological therapy, lost income, legal fees, medical treatment,
and expert reports to estimate the victim’s total damages. See United States v.
Emmert, 825 F.3d 906, 911 (8th Cir. 2016) (permitting the district court to set
restitution based on a “basic knowledge of medical expenses”). Three of the four


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.

                                           -2-
victims’ requests included specific, itemized cost estimates. See United States v.
Rothenberg, 923 F.3d 1309, 1337–38 (11th Cir. 2019) (concluding that the district
court reasonably considered an attorney’s cost estimates as a reliable basis for setting
restitution when the attorney co-represented other victims in the case and thus had
demonstrated experience); cf. Emmert, 825 F.3d at 911 (affirming, under Paroline, a
restitution order even when the victim had not documented each expense). Moreover,
the victims submitted impact statements that described the ongoing trauma of having
their images continually trafficked, possessed, and, as in Urfer’s case, received. See
United States v. Hoskins, 876 F.3d 942, 946 (8th Cir. 2017) (permitting reliance on
the victim impact statement and the victim’s mother’s testimony in setting the
restitution amount); Emmert, 825 F.3d at 911(permitting the district court to set
restitution based on lay testimony about the victim’s emotional distress).

       The district court also considered the number of images Urfer
received—nineteen images of one victim, two images of two victims, and forty images
of the fourth victim—as well as the images’ graphic nature, noting that Urfer caused
“significant damage” to his victims. See Paroline, 572 U.S. at 460 (listing the
guideposts, including how many images the defendant possessed); United States v.
Bordman, 895 F.3d 1048, 1059 (8th Cir. 2018) (upholding a $3,000 award based, in
part, on “the egregious nature of the video and the severity of the depictions”). The
court was not required to assess each Paroline factor individually. Paroline, 572 U.S.
at 459–60; see also Bordman, 895 F.3d at 1059 (“We decline to transform one of the
Paroline factors . . . from a ‘rough guidepost’ into a ‘rigid formula.’”).

       We find no clear error in the court’s determination that $3,000 per victim was
“reasonable and circumscribed” restitution for the damage that Urfer caused each
victim. See Paroline, 572 U.S. at 459. We note the district court’s observation at
sentencing that “[i]t is helpful that we now have a statute that at least sets a minimum
rule that does not apply specifically to this case, but [which] the Court uses . . . as some
evidence of what is a reasonable amount. . . .” See also United States v. Green, 954

                                            -3-
F.3d 1119, 1125 (8th Cir. 2020) (“While the $3,000-per-victim minimum was not
implemented until after Green’s plea, the district court found Congress’s determination
instructive.”).

      The judgment is affirmed.
                        ______________________________




                                          -4-